DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-11, and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the array substrate of claim 1, in particular the limitations of the first pixel region is a main pixel region, and the second pixel region is a sub- pixel region, an area of the main pixel region is less than an area of the sub-pixel region; wherein an alignment of liquid crystal corresponding to any of the first sub-pixel regions in any of liquid crystal alignment regions is same, and an alignment of liquid crystal corresponding to any of the second sub-pixel regions in any of the liquid crystal alignment regions is same. The prior art does not disclose or suggest the display panel of claim 11, in particular the limitations of the first pixel region is a main pixel region, and the second pixel region is a sub- pixel region, an area of the main pixel region is less than an area of the sub-pixel region; wherein an alignment of liquid crystal corresponding to any of the first sub-pixel regions in any of liquid crystal alignment regions is same, and an alignment of liquid crystal corresponding to any of the second sub-pixel regions in any of the liquid crystal alignment regions is same.
The closely related prior art, Park et al. (US 20160216585) discloses (Figs. 1-20) an array substrate, comprising: a substrate (110), a thin film transistor layer (Q) disposed on the substrate, and a pixel electrode layer (191) disposed on the thin film transistor layer; wherein the pixel 
However, the prior art does not disclose or suggest the array substrate of claim 1, in particular the limitations of the first pixel region is a main pixel region, and the second pixel region is a sub- pixel region, an area of the main pixel region is less than an area of the sub-pixel region; wherein an alignment of liquid crystal corresponding to any of the first sub-pixel regions in any of liquid crystal alignment regions is same, and an alignment of liquid crystal corresponding to any of the second sub-pixel regions in any of the liquid crystal alignment regions is same. Claim 1 is therefore allowed, as are dependent claims 3-10. The prior art does not disclose or suggest the display panel of claim 11, in particular the limitations of the first pixel region is a main pixel region, and the second pixel region is a sub- pixel region, an area of the main pixel region is less than an area of the sub-pixel region; wherein an alignment of liquid crystal corresponding to any of the first sub-pixel regions in any of liquid crystal alignment regions is same, and an alignment of liquid crystal corresponding to any of the second sub-pixel regions in any of the liquid crystal alignment regions is same. Claim 11 is therefore allowed, as are dependent claims 13-20. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES S CHANG/Primary Examiner, Art Unit 2871